                  Case 1:21-mj-00471-ZMF Document 1-1 Filed 06/11/21 Page 1 of 7



 AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                                 for the

                                                     Eastern District of Virginia
                                                                                                                    I7
                  United States of America
                                V.

                                                                            Case No.                                   ' 'V i ur_''j! i ,
                                                                                                          L-XAIv!
                                                                                        1:21 MJ79

                 PETER ARVELL HOWARD

                           Defendanl(s)


                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of                    November 7.2019               in the county of             Arlington                   in the
        Eastem         District of             Virginia        ,the defendant(s) violated:
             Code Section                                                    Offense Description
  18U.S.C§661                                   The defendant unlawfully took and carried away, with Intent to steal or
                                                purloin, the personal property of another.

  18U.S.C§1382                                  The defendant unlawfully entered a military, naval, or Coast Guard property




          This criminal complaint is based on these facts:
See attached affidavit.




          □ Continued on the attached sheet.



                                                                                              Cpmpfainam's signaiitr^^^ / ^
 Reviewed By: SAUSA Sean Rowland                                                    ^                                          ^
                   AUSA Marc Birnbaum                                            Det. Stanley J. Hofferber, Fort Myer Police
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:         March 17, 2021
                                                                                 Mik                         /s/
                                                                                                    Ivan D. Davis
City and state:                          Alexandria, VA
                                                                                        United States Magistrate Judge
       Case 1:21-mj-00471-ZMF Document 1-1 Filed 06/11/21 Page 2 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                          ! "'i


                                       Alexandria Division                ;i            I7     ''
                                                                                  i
UNITED STATES OF AMERICA



                                                             Case No: l:21-mj-"79
PETER ARVELL HOWARD,

               Defendant.


    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Detective STANLEY J. HOFFERBER, being duly sworn, depose and state the

following:

       1,       I am a Detective with the Department of the Army's Directorate of Emergency

Services at Joint Base Fort Myer-Henderson Hall(JBM/HH),Virginia, within the special maritime

and territorial jurisdiction of the United States in the Eastern District of Virginia. I have been

employed as a Detective with the Department ofthe Army since July 21,2019. My responsibilities

include investigating crimes against United States statutes and regulations, the Uniform Code of

Military Justice, and District of Columbia and Virginia law. I am a graduate of the United States

Army Civilian Police Course and have been a police officer since September 2017.1 have received

training required to execute law enforcement and investigative duties at installations within the

jurisdiction of the Military District of Washington, respond to emergency and non-emergency
calls, perform traffic patrols, investigate incidents, exercise anest authority, detain persons,
preserve evidence, seize weapons and contraband, and write reports as required by United States

statutes, the Uniform Code of Military Justice, District of Columbia and Virginia law, and Army

Regulations.
        Case 1:21-mj-00471-ZMF Document 1-1 Filed 06/11/21 Page 3 of 7




        2.      I have over 12 years of investigative experience including conducting counter-

 nai'cotics and counter-human trafficking operations in conjunction with the DEA, conducting
 static, mobile, and electronic surveillance offoreign human trafficking organizations in support of
the Safe Child Taskforce and the Department of Homeland Security, and assisting the Federal

Bureau ofInvestigation with mobile surveillance operations and fraud investigations.

        3.      The facts and information contained in this affidavit are based upon my personal
knowledge as well as the obseiwations of other agents involved in this investigation. All
observations not personally made by me were relayed to me by the individuals who made them or

are based on my review of records, documents, and other physical evidence obtained during the
course ofthis investigation.

        4.      This affidavit includes information necessary to support probable cause for this
criminal complaint. This affidavit is not intended to include each and every fact and matter
observed by me or known to the United States.

        5.     This affidavit is submitted in support of the criminal complaint charging PETER
ARVELL HOWARD with violating Title 18 United States Code § 1382(Entering military, naval,
or Coast Guard property) and Title 18 United States Code § 661 (Theft within Special Maritime
and Territorial Jurisdiction).

       6.      On November 7, 2019, S.M. and his family traveled to Arlington National
Cemetery("ANC")for the internment of S.M.'s father at 3:00 p.m. S.M. reported that he and his
family parked in the ANC garage at approximately 12:35 p.m., walked to the Visitor Center to use
the restroom, and entered the cemetery. S.M. reported that he and his family returned to their
vehicle at approximately 1:45 p.m., drove out ofthe parking garage, and met up with other family
       Case 1:21-mj-00471-ZMF Document 1-1 Filed 06/11/21 Page 4 of 7




members at the entrance to ANC. At approximately 1:55 p.m., S.M. and other family members

realized that bags had been stolen from their vehicle.

        7.     ANC closed circuit television cameras show HOWARD walking into the ANC

parking garage on November 7,2019, at approximately 12:36 p.m. HOWARD wore a distinctive

bright neon yellow, reflective work jacket with silver reflective material sewn to both sleeves of

thejacket above the wrists and elbows and ai'ound the waist line ofthe jacket. HOWARD'Sjacket
had a Washington, D.C. insignia patch sewn on the upper right sleeve and square black panels

sewn into the lower center front of the jacket extending to each side of the jacket, stopping just

under the arms at the hips. HOWARD wore jeans that appeared to be blue and gray in color and

ripped at the knees, a black cloth cap, brown work boots that appeared to be well worn, and he

carried a black Jansport backpack. HOWARD stopped briefly to talk with an ANC security guard
and walked to the parking garage. At 12:51 p.m., approximately 15 minutes after he had entered,

HOWARD left the ANC parking garage with three backpacks and a blue bag that he did not have

when he entered. At 12:55 p.m., approximately four minutes later, HOWARD reentered the ANC

parking garage with the same backpacks. At 1:11 p.m., approximately 16 minutes later,

Washington Metropolitan Ai-ea Transit Authority("WMATA")CCTV cameras show HOWARD

boarding a train with the same three backpacks.

       8.      After numerous unsuccessful attempts to contact the ANC security guard, I called
his brother, who was listed as the emergency point of contact in his ANC employment file. This
individual reported that another family member knew the person depicted in the surveillance video.
On May 1, 2020, I spoke with the security guard's family member. This person identified that
individual depicted as HOWARD. This person forwarded me two recent pictures of HOWARD.
       Case 1:21-mj-00471-ZMF Document 1-1 Filed 06/11/21 Page 5 of 7




The person depicted in the photos appears to be the same person depicted in the CCTV footage

from ANC.

        9.     HOWARD'S criminal history shows felony wanants from the Washington Metro

Airport Authority Police Department for Grand Larceny(Open/Active, April 23, 2020), Arlington

County Sheriffs Office(ACSO)for Violating the Conditions of Release (Open/Active, April 30,
2020), and a Misdemeanor WaiTant from the ACSO for Failure to Appear(Open/Active, July 15,

2020). Detective Dower from the Washington Metro Aiiport Authority Police Department stated
that his charge, listed above, alleged that HOWARD had stolen luggage. I emailed Detective
Dower a picture of HOWARD from the ANC CCTV footage. Detective Dower immediately
recognized HOWARD from the distinctive bright yellow work jacket that he wore. Detective

Dower sent me images of HOWARD from the Washington Metro Aiiport Authority CCTV

showing HOWARD on Friday, May 29,2020 standing on the WMATA train platform at Ronald
Reagan National Airport wearing the same jacket. I also met Cpl. Byers from MWAA PD who

had previously aiTested HOWARD and showed him the ANC and WMATA surveillance, and the
photos fi'om the security guard's family member. Cpl. Byers immediately recognized HOWARD
in these images.

       10.    One of S.M.'s family members reviewed an image fi'om ANC CCTV showing
HOWARD caiTying three backpacks and immediately identified her backpack in the picture. She
described her backpack as a distinctive blue and pink bag made by North Face that she owned for
approximately 4 years and is her "go to bag for canying things." Another of S.M.'s family
members identified his backpack, a black Swiss Army backpack with a metal loop attached and
grey webbing,from WMATA CCTV images of HOWARD.
        Case 1:21-mj-00471-ZMF Document 1-1 Filed 06/11/21 Page 6 of 7




        11.     ANC is a military cemetery operated by the Department ofthe Army in the special
 maritime and territorial jurisdiction ofthe United States in the Eastern District of Virginia.
        12.     Based on the foregoing, I submit to the Court that probable cause exists to believe
that, on or about November 7,2019, at Arlington National Cemetery, in the special maritime and
tenitorial jurisdiction of the United States, within the Eastern District of Virginia, the defendant,
PETER ARVELL HOWARD took and carried away, with intent to steal or purloin, the personal
property of another, in violation of Title 18, United States Code § 661 (Theft within Special
Maritime and Territorial Jurisdiction). I further submit that probable cause exists to believe that
on or about November 7, 2019, at Arlington National Cemetery, in the special maiitime and
territorial jurisdiction of the United States, within the Eastern District of Virginia, the defendant,
PETER ARVELL HOWARD entered a military reservation, post, fort, ai'senal, yard, station, or
installation,for any purpose prohibited by law or lawful regulation in violation ofTitle 18, United
States Code § 1382(Entering military, naval, or Co^st Giiard/property).             X' • ^         C)
                                                                                           /i

                                                               - Z-'-J •/M
                                                                                  \1
                                                      Stanle^. Hofferber               /




                                                      Detective
                                                      JBM-HH Police Department


Sworn and subscribed to by telephone
in accordance with Fed. R. Crim. P. 4.1
this 17th day of March, 2021.



                     /S/
              Ivan D. Davis
   United States Magistrate Judge
                       Case 1:21-mj-00471-ZMF Document 1-1 Filed 06/11/21 Page 7 of 7
Criminai Case Cover Sheet                                                                                                         U.S. District Court
                                                      FILED: REDACTED


Place of Offense!                    Q Under Seal                                                      Judge Assigned:        IDD


City:                                Superseding indictment:                                           Criminal No.           1:21 MJ79


County: Arlington                    Same Defendant:                                                     New Defendant:


                                      Magistrate Judge Case No                                         Arraignment Date:

                                     Search Warrant Case No.                                           R. 20/R.40 From:

Defendant information:


Defendant Name: Peter Arvell Howard                             Alias(es):                             □ Juvenile FBI No,

Address:              Wash ington, DC 20020

Employment:

Birth Date: xx/xx/1986         SSN: xxx-xx-2487            Sex:       Male             Race: Black                Nationality:

Place of Birth:                     Height:           Weight:                Hair:           Eyes:                Scars/Tattoos


□ interpreter Language/Dialect:[English                                              Auto Description:

Location/Status:


Arrest Date:                            □ Already in Federal Custody as of:                                         in:



□ Already in State Custody              □ On Pretrial Release                  □ Not in Custody

13 Arrest Warrant Requested             □ Fugitive                             □ Summons Requested

□ Arrest Warrant Pending                □ Detention Sought                     Q Bond
Defense Counsel information:


Name:                                                               □ Court Appointed          Counsel Conflicts:

Address:                                                            □ Retained

Phone:                                                              □ Public Defender                               □ Federal Public Conflicted Out
U.S. Attorney Information:


AUSA(s): SAUSA - Sean Rowland                                                  Phone: 703-299-3776                  Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

 Det. Stanley J. Hofferber, Fort Myer Police
U.S.C. Citations:       Code/Section                   Offense Charged                               Countfsl             CaDital/Felonv/Mlsd./Pettv


  Setl:             18U.S.C§661               Theft                                                                       Misdemeanor


  Set 2:            18U.S.C§ 1382             Trespass                                                                    Petty

  Date:           03/15/2021                  AUSA Signature:                                                              may be continued on reverse
